                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER W. STEFFEN,

              Plaintiff,

v.                                                         No. CV 18-1060 KG/CG

ROOSEVELT COUNTY DETENTION
CENTER, et al.,

              Defendants.

                            ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se handwritten filing by Plaintiff

Christopher W. Steffen. (Doc. 1). The Court determines that the pro se filing is deficient

because it is not in proper form and Plaintiff has not paid the $400 filing fee or filed an

Application to Proceed in the District Court Without Prepaying Fees and Costs.

       Plaintiff states that “this 1983 tort claim comes in pursuant to NMSA 42-2-22.”

(Doc. 1 at 1). However, NMSA 42-2-22 is a New Mexico state statute dealing with flood

control and has no application to this proceeding in federal court. The filing indicates

“[r]elief sought that Deputy Cummins be removed and the sum of 40,000 for slander and

libel, also, that Judge Mower be fined and the sum of 60,000 be awarded to the plaintiff

also that the Public Defenders Department be fired and the sum of 80,000 be awarded.”

(Doc. 1 at 3). Plaintiff’s filing appears to assert § 1983 civil rights claims, as well as

possible state law claims, against New Mexico state facilities or officials. (Doc. 1 at 2-3).

       A civil rights complaint under 42 U.S.C. § 1983 is the exclusive vehicle for

vindication of substantive rights under the Constitution. See, Baker v. McCollan, 443

U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (claims against



                                               1 
                                                 
state actors must be brought under 42 U.S.C. § 1983). This filing is not in proper form to

assert civil rights claims.

       In addition, under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to

collect the federal filing fee from Plaintiff or authorize Plaintiff to proceed without

prepayment of the fee. Plaintiff has not paid the $400.00 filing fee nor has he submitted

an application to proceed under § 1915.

       Plaintiff must cure the deficiencies if he wishes to pursue his claims. The

deficiencies must be cured within thirty (30) days of entry of this Order. Plaintiff must

include the civil action number, CV 18-01060 KG/CG, on all papers he files in this

proceeding. If Plaintiff fails to cure the deficiencies within thirty (30) days, the Court may

dismiss this proceeding without further notice.

       IT IS THERFORE ORDERED that, within thirty (30) days of entry of this Order,

Plaintiff Christopher W. Steffen cure the deficiencies by (1) paying the $400 filing fee or

submitting an Application to Proceed in the District Court Without Prepaying Fees and

Costs and (2) filing a prisoner civil rights complaint in proper form.

       IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to

Plaintiff, together with a copy of this order, (1) two copies of an Application to Proceed in

the District Court without Prepaying Fees and Costs under 28 U.S.C. § 1915, with

instructions, and (2) a form prisoner civil rights complaint under 42 U.S.C. § 1983, with

instructions.

       IT IS SO ORDERED.



                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE

                                               2 
                                                 
